Citation Nr: 9910549	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Timeliness of an appeal on the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal as a result of a January 1993 rating 
decision by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, inter alia, 
denied reopening a claim for entitlement to service 
connection for a psychiatric disorder.  Subsequently, the 
case was transferred to the RO in Seattle, Washington.

In April 1997 the Board reclassified the issue on appeal as 
timeliness of an appeal on the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder.

In September 1997 the RO issued a supplemental statement of 
the case which found a timely appeal had not been submitted.  
In October 1997 the veteran perfected an appeal as to the 
issue of timeliness.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In January 1993 the RO issued a rating decision which 
denied reopening a claim for entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified by correspondence dated February 9, 1993.





3.  In July 1993 the RO received the veteran's notice of 
disagreement, and issued a statement of the case on December 
12, 1993.  

4.  Clear evidence shows administrative irregularity in the 
mailing of the statement of the case.  Correspondence 
sufficient to perfect the issue on appeal was submitted 
within a requisite time period.


CONCLUSION OF LAW

A substantive appeal or response to the statement of the case 
pertaining to the January 1993 rating decision was timely 
filed.  38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Applicable law provides that an appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.200 (1998).  

The NOD shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  Such notice, and appeals, must be in writing 
and be filed with the agency of original jurisdiction which 
entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1);  38 C.F.R. § 20.201 
(1998).  

Thereafter, copies of the SOC will be submitted to the 
claimant and his representative.  The date of the SOC itself 
will be considered the date of mailing for purposes of 
determining whether a timely appeal has been filed.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  The appeal should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the SOC, and the 
benefits sought on appeal must be clearly identified.  38 
U.S.C.A. § 7105(b)(1);  38 C.F.R. § 20.302 (a) (1998).

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board.  38 U.S.C.A. § 7105(b)(3) (West 1991).

Notice for VA purposes means written notice sent to a 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
See YT v. Brown, 9 Vet. App. 195, 199 (1996).  

Factual Background

The record reflects that in January 1993 the RO issued a 
rating decision which denied reopening a claim for 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified by correspondence dated February 9, 
1993.

A June 1993 report of contact shows the veteran telephoned VA 
and requested his claims file be transferred to the RO in 
Seattle, Washington.  He reported his address as Route 2, Box 
3011-D, Lopez Island, Washington, 98261.  

On VA Form 21-4138, dated June 21, 1993, the veteran's 
service representative reported the veteran's new address as 
Route 2, Box 3011-D, Lopez Island, Washington, 98262.

In July 1993 the RO received the veteran's notice of 
disagreement, and issued the SOC on December 12, 1993.  
Correspondence issued with the SOC indicates the 98262 zip 
code was typed, but was corrected to 98261.  A copy of the 
SOC was sent to the veteran's service representative.  There 
is no evidence that the correspondence was returned to the RO 
as undeliverable.

In January 1994 the veteran telephoned VA and requested that 
a personal hearing scheduled that month be rescheduled to 
allow him to obtain additional evidence.  A January 1994 
deferred rating decision shows the RO noted a January 1994 
personal hearing had been canceled and requested a search for 
additional service medical records. 

Correspondence dated March 24, 1994, from the veteran's 
service representative stated that the veteran did not appear 
at a March 1994 hearing because he did not receive notice.  
His correct address was provided, and it was noted the 
veteran requested his appeal be continued and a personal 
hearing scheduled.

The veteran's service representative, in a June 1994 
statement, noted the veteran stated he never received a copy 
of the SOC.  It was noted that because the information of 
record indicated a change of address there was reasonable 
doubt as to whether the veteran actually received the SOC. 

On March 13, 1995, the RO issued a rating decision and 
supplemental statement of the case (SSOC) which noted 
additional action was required by the veteran within 60 days 
to perfect the appeal.

On April 18, 1995, the Board was notified that the veteran 
had submitted VA Form 9 to perfect his appeal.  
In April 1997 the Board remanded the case to the RO for 
development as to the issue of whether a timely appeal had 
been submitted.

At a personal hearing, the veteran testified that he did not 
receive a copy of the December 1993 SOC and also reported 
that he had moved in December 1993.  Transcript, p. 4 
(October 1997).  He stated he recalled telephoning VA at that 
time to report the address change.  Tr., p. 5.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a). 

Based upon the evidence of record, the Board finds that clear 
evidence shows administrative irregularity in the mailing of 
the statement of the case.  The Board notes that the 
discrepancy in the zip code noted in the documents of record 
dated in June 1993 is sufficient evidence to rebut the 
presumption of administrative regularity.  Although the 
record does not reflect that the December 1993 VA 
correspondence was returned to the RO as undeliverable, the 
Board finds that there is reasonable evidence in support of 
the veteran's claim that he never received the December 1993 
SOC.

The Board notes that the veteran continued to submit 
statements in support of his claim and requested 
opportunities for a personal hearing throughout the course of 
the appeal.  In addition, he promptly responded, within a 
stated 60 day period, to the March 1995 SSOC which notified 
him that additional action was required to perfect the 
appeal.  Therefore, the Board finds correspondence submitted 
within a requisite time period was sufficient to perfect the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for a psychiatric 
disorder.  


ORDER

A substantive appeal or response to the statement of the case 
pertaining to the January 1993 rating decision was timely 
filed.  The appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As a timely notice of disagreement has been submitted, this 
matter must be remanded for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995);  Archbold v. Brown, 9 Vet. 
App. 124 (1996). 

Accordingly, the case is remanded to the RO for further 
development as follows:

The RO should issue a SSOC as to the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
psychiatric disorder, and allow the 
veteran and his service representative 
the requisite period of time for a 
response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

